                                                      JS-6




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA

JAMES RUTHERFORD, an                  Case No.: 5:18-cv-01601-MWF-SP
individual,

Plaintiff,                             ORDER DISMISSAL WITH
                                       PREJUDICE
v.

JACK IN THE BOX #417, a
business of unknown form;
K.J.P.&F. REFERENCE
SUPERVISION GENERAL
MANAGEMENT SERVICE
COMPANY, LLC, a California
limited liability company; and DOES
1-10, inclusive,

               Defendants.




                                  1
                                ORDER
                       DISMISSAL WITH PREJUDICE
      After consideration of the Joint Stipulation for Dismissal of the entire action
with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Jack In The Box
#417, a business of unknown form and K.J.P.&F. Reference Supervision General
Management Service Company, LLC, a California limited liability company
(“Defendants”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
Complaint in the above-entitled action, in its entirety. Each party shall bear his or
its own costs and attorneys’ fees.
      IT IS SO ORDERED.

DATED: November 16, 2018


                                 UNITED STATES DISTRICT COURT JUDGE




                                     2
                                   ORDER
                          DISMISSAL WITH PREJUDICE
